Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a designing method of a pair of spectacle lenses.
Group II, claim(s) 12-15, drawn to a pair of spectacle lenses.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group IIa, claims 12-13.
Group IIb, claims 14-15

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of having a pair of spectacle lenses having a right eye lens, a left eye lens, and having a power difference between the right eye lens and the left eye lens, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tate et al publication number 2015/0185503. Specifically, the groups of invention lack unity of invention a posteriori. Tate teaches that in an ophthalmic optical article and method, that specifically the optical article or method can have a pair of spectacle lenses having a right eye lens, a left eye lens, and can be constructed to allow a power difference between the right eye lens and the left eye lens for the purpose of addressing the accommodation errors within each eye individually (fig 1a, paragraphs 0033, 0053). As such, the common . 
Furthermore, Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of having a pair of spectacle lenses having a right eye lens, a left eye lens, and constructed to allow a power difference between the right eye lens and the left eye lens, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jp2017-90729 (Jp’729 cited on applicant’s IDS of February 25, 2020). Specifically, Jp’729 is cited in the international search of the present application being listed as an “X” reference for independent claims 1, 12 and 14. The use of this reference for all independent claims shows that there is a presumption of a lack of novelty and/or inventive step in the shared technical feature. Therefore, there is no technical relationship left over among the claimed inventions involving one or more of the same or corresponding special technical features leaving two or more independent claims without a single general inventive concept. (Rule 13.2; Al Annex B, Part 1(b)). 
Group IIa and Group IIb lack unity of invention because even though the inventions of these species require the technical feature of having a pair of spectacle lenses having a right eye lens, a left eye lens, and having a power difference between the right eye lens and the left eye lens, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tate et al publication number 2015/0185503. Specifically, the species of invention lack unity of invention a posteriori. Tate teaches that in an ophthalmic optical article and method, that 
Furthermore, Group IIa and Group IIb lack unity of invention because even though the inventions of these species require the technical feature of having a pair of spectacle lenses having a right eye lens, a left eye lens, and constructed to allow a power difference between the right eye lens and the left eye lens, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jp2017-90729 (Jp’729 cited on applicant’s IDS of February 25, 2020). Specifically, Jp’729 is cited in the international search of the present application being listed as an “X” reference for independent claims 1, 12 and 14. The use of this reference for all independent claims shows that there is a presumption of a lack of novelty and/or inventive step in the shared technical feature. Therefore, there is no technical relationship left over among the claimed inventions involving one or more of the same or corresponding special technical features leaving two or more independent claims without a single general inventive concept. (Rule 13.2; Al Annex B, Part 1(b)). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.